Exhibit 10.1


LEASE


This agreement of lease (this “Lease”) is made as of the 10th day of December,
2018 (the “Effective Date”), by and between 1000 SILVER HILL LV LLC, a New York
limited liability company with principal offices at 100 Savannah Street,
Rochester, New York 14607 (“Landlord”), and IEC ELECTRONICS CORP., a Delaware
corporation with principal offices at 105 Norton Street, Newark, New York 14513
(“Tenant”).


SECTION 1
AGREEMENT OF LEASE AND DEMISED PREMISES


1.1    Lease of Premises. For and in consideration of the rental herein reserved
and of the covenants, conditions, agreements and stipulations of the parties
hereinafter expressed, Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord, the Demised Premises described below.


1.2    Demised Premises. The premises shall consist of a parcel of real property
which is located at 1000 Technology Parkway, Town of Arcadia, Village of Newark,
County of Wayne and State of New York (“Property”) as legally described in
Exhibit “A” attached hereto; as shown on the site plan attached hereto as
Exhibit “B” (“Site Plan”), which will include a building having approximately
153,024 square feet (“Building”), the dimensions and location of which are shown
on floor plan attached hereto and made a part hereof and marked Exhibit “B-1”
(the “Demised Premises”). The Demised Premises are leased together with the
right to use the Common Areas defined below. The Building and the Property, are
collectively referred to herein as the “Premises.”


1.3 Ground Lease. Landlord and Tenant acknowledge and agree that Landlord holds,
or will hold at the Commencement Date, a leasehold interest in the Property
pursuant to a ground lease agreement (the “Underlying Agreement”) with Wayne
Economic Development Corporation (“EDC”), which ground lease will include a
purchase option for Landlord to purchase the Property from EDC (the “Option”).
Accordingly, this Lease shall be deemed to be a sub-lease from Landlord to
Tenant until such time as the Option is exercised and the Landlord is the fee
owner of the Property. Tenant also acknowledges and agrees that Landlord may
enter into a lease and leaseback agreement and related PILOT agreement with
Wayne County Industrial Development Agency for the Property for purposes of
providing financial assistance to the Landlord (the “IDA Documents”) provided,
however, Tenant has the opportunity to review and approve all IDA Documents. The
parties agree that the cost associated with the lease and leaseback agreement
and related PILOT agreement (including, without limitation, all IDA fees and
charges to obtain the benefits and associated legal costs) shall be allocated
between the parties as follows: Landlord shall be responsible to pay 14.3% of
such costs and Tenant shall be responsible to pay 85.7% of such costs. Tenant
agrees to pay such amounts to Landlord within five days of receipt of any
invoice from Landlord for such costs.










Doc #02-572903.1



--------------------------------------------------------------------------------

    




SECTION 2
TERM


2.1    Term. The term of the Lease (the “Term”) shall commence on the
Commencement Date (as defined herein) and shall expire on the date that is
fifteen (15) years after the Commencement Date (as defined herein) (the
“Termination Date”). Notwithstanding anything to the contrary set forth herein,
if Landlord is no longer entitled to possess, no longer possesses the Property
or elects not to purchase the Property as required under the Underlying
Agreement prior to the expiration of the initial Term of this Lease (“Landlord’s
Loss of Possession”), this Lease shall terminate upon thirty (30) days written
notice by Tenant and Landlord must provide Tenant with three hundred sixty five
(365) days written notice of the date which Landlord will no longer possess the
Property. In the event Landlord fails to provide such notice, Landlord shall pay
to Tenant, as liquidated damages, an amount equal to the balance of the Purchase
Price (as defined in the Underlying Agreement) for the Option (as defined in the
Underlying Agreement) then remaining due under the Underlying Agreement (“Loss
of Possession Damages”). Landlord shall pay the Loss of Possession Damages
within thirty (30) days of the date Landlord is no longer entitled to the
possession and or loses possession of the Premises. Receipt of the Loss of
Possession Damages shall be Tenant’s exclusive remedy for Landlord’s Loss of
Possession. The “Commencement Date” shall be the date that the Premises has been
delivered to Tenant (a) in compliance with all laws, rules, regulations, codes
and ordinances; (b) free and clear of all occupants; (c) free of Hazardous
Substances and in compliance with Environmental Laws; and (d) Landlord has
Substantially Completed (as defined herein) all of the Landlord’s Work and the
Premises is otherwise in the condition required under this Lease and the Work
Letter attached hereto as Exhibit “D”.


2.2    Title.      Landlord shall provide to Tenant copies of an accurate survey
and legal description of the Property. Tenant shall have thirty (30) days after
the Effective Date (the “Title Period”) to obtain a policy of title insurance
with a title company selected by Tenant (the “Title Company”) insuring Tenant’s
marketable title in the leasehold estate created hereunder free and clear of all
liens and encumbrances but subject to the Underlying Agreement and mortgage
obtained by Landlord as set forth below (the “Title Policy”). In addition, the
EDC, Landlord and Tenant will enter into a Non-Disturbance and Recognition
Agreement to the reasonable satisfaction of Tenant. Such title insurance policy
shall be issued by the Title Company at Tenant’s expense. If Tenant is unable to
obtain the Title Policy prior to the expiration of the Title Period or if the
EDC, Landlord and Tenant cannot agree upon the terms of the Non-Disturbance and
Recognition Agreement, Tenant may terminate this Lease by providing written
notice to Landlord no later than the last day of the Title Period and Tenant
shall thereupon receive a refund of the Security Deposit. If Tenant fails to
terminate the Lease before the expiration of the Title Period, this contingency
shall automatically be deemed waived by the Tenant.


2.3 Landlord Contingencies. The obligation of Landlord to enter into this Lease
and to fulfill any of its obligations under this Lease shall be subject to
Landlord satisfying or waiving the contingencies set forth in subsections
(a)-(d) below (the “Landlord Contingencies”). Landlord shall have one hundred
and twenty (120) days from the Effective Date (the “Contingency Period”) satisfy
the Landlord Contingencies. In the event that the Landlord Contingencies are not
satisfied within the Contingency Period then Landlord shall have the option,
upon written notice delivered


2


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




to the Tenant to either (i) terminate this Lease, whereupon the parties will
thereafter be released from all further obligations under this Lease and the
Security Deposit shall be returned to Tenant or (ii) waive any remaining
Landlord Contingencies, at which time all parties shall proceed with their
obligations under this Lease, which Lease shall continue in full force and
effect.


(a)    Landlord has obtained, at Landlord’s sole cost and expense, (i) all
necessary governmental approvals and permits including but not limited to
zoning, site plan approval, grading permits, special use permits, conditional
use permits, variances, subdivision approval, wetlands permit, New York State
Department of Environmental Conservation permits, State Environmental Quality
Review Act approval, New York State Department of Transportation permits, State
Historic Preservation Office determination, highway occupancy permits,
floodplain permits, municipal water and sewer permits, New York State Department
of Health permits to construct Landlord’s Work based on Tenant’s Plans (defined
below) (collectively referred to as the “Municipal Approvals”). The Municipal
Approvals shall include any easements with adjoining property owners required in
connection with the configuration of on-site parking, rights-of way and
approvals for any and all off-site improvements as may be required by
governmental or quasi-governmental authorities.


(b)    Landlord has entered into the Underlying Agreement and the IDA Documents.
Landlord hereby represents and warrants that (i) the Underlying Agreement shall
be full force and effect, (ii) the Landlord shall at all times keep the
Underlying Agreement in full force and effect, and Landlord shall not default
thereunder, (iii) Landlord shall provide Buyer with copies of all notices
received or delivered in connection with the Underlying Agreement, (iv) Landlord
will provide Tenant with a true and complete copy of the Underlying Agreement,
and (v) Landlord shall not consent to any modification to the Underlying
Agreement without the express written consent of Tenant.


(d)    Landlord obtained a written mortgage commitment (the “Mortgage
Commitment”) for a commercial mortgage loan at prevailing market rates, terms
and conditions in an amount no less than $13,290,000.00 (the “Contingency
Threshold”). Landlord shall, in good faith, use all commercially reasonable
efforts to obtain the Mortgage Commitment before the expiration of the
Contingency Period.
(e)    Landlord shall have secured a commitment for the following financial
incentives (i) a satisfactory NYSEG Grant in an amount no less than $650,000.00,
and (ii) County Project Incentive Grant in an amount no less than $100,000.00
(the “Landlord Financial Incentives”). Landlord shall, in good faith, use all
commercially reasonable efforts to obtain the Landlord Financial Incentives
before the expiration of the Contingency Period. If


2.4    Lease Year. The term “Lease Year” shall mean each twelve (12) month
period beginning on the first day of the calendar month following the
Commencement Date and expiring on the last day of the twelfth calendar month
thereafter. Any period of time between the Commencement Date and the
commencement of the first Lease Year, or any period subsequent to the expiration
or termination of the Term, as it may be extended, but prior to the expiration
of the then current Lease Year, shall be prorated and adjusted with respect to
Base Rent, Additional Rent,


3


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




or any other matters or charges provided for in this Lease in which the Lease
Year is a factor. For the Lease Years in which the Lease Term commences and
expires or terminates, Tenant shall not be liable for Taxes (as defined herein)
in respect of the improvements and/or the Property comprising the Premises which
are applicable to the fractional portion of such year before the Commencement
Date and/or from and after such expiration or termination of the Lease, and if
Tenant shall have previously paid any such Taxes (as defined herein) for which
it is not so liable, Landlord shall refund the excess to Tenant within thirty
(30) days of the expiration of the Term.


SECTION 3
RENT


3.1    Base Rent. Tenant shall pay to Landlord beginning on the Commencement
Date, and ending on the Termination Date, in lawful money of the United States,
without any prior demand and without any setoff or deduction whatever, rent in
the amounts set forth on the Rent Schedule attached hereto as Exhibit “C.”


3.2    Payment of Base Rent. Base Rent shall be paid in advance on the first day
of each and every month during the Term in an amount equal to the sum of the
monthly installments of Base Rent set forth on the Rent Schedule attached hereto
as Exhibit “C.”


3.3    Additional Rent. In addition to the Base Rent, Tenant shall pay to
Landlord beginning on the Commencement Date and ending on the Termination Date,
in lawful money of the United States, without any prior demand and without any
setoff or deduction whatever, any additional rent provided for in this Lease,
including without limitation in Sections 7.1, 14.2, 15.1 and 18.2 of this Lease
(“Additional Rent”).


3.4    Rent. Base Rent and Additional Rent shall sometimes be collectively
referred to herein as the “Rent.” Tenant covenants and agrees to pay the Rent to
Landlord at its office address described above or at such other place as
Landlord may from time to time designate by written notice to Tenant.


3.5    Tenant Allowance. From and after nine (9) months after the Effective
Date, Landlord shall provide to Tenant an allowance in an amount not to exceed
One Million and 00/100 Dollars ($1,000,000.00) in the aggregate (the “Tenant
Improvement Allowance”) in order to pay for the cost of furniture, equipment,
cabling, etc. (the “Tenant Improvements”). Tenant, in its commercially
reasonable discretion, shall determine the necessary Tenant Improvements
required in order to operate its business in the Premises. Tenant shall submit
to Landlord invoices for the cost of the Tenant Improvements that have delivered
to or are otherwise installed at the Premises. Within five (5) days of receipt
of the invoice, Landlord shall notify Tenant in writing if Landlord objects to
the invoice. Failure of Landlord to object to the invoice, shall be deemed an
approval of the invoice, provided, however, Landlord cannot object to an invoice
for any Tenant Improvements set forth on Exhibit “E” and attached hereto and
further provided that Landlord shall not unreasonably object to an invoice for
Tenant Improvements not listed on Exhibit “E”, so long as Tenant, in its
commercially reasonable discretion, determines that such improvement is required
in order to operate its business in the Premises. Within thirty (30) days of
receipt of the invoice,


4


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




Landlord shall reimburse Tenant for the cost of the Tenant Improvements in an
amount not to exceed the Tenant Improvement Allowance. If Landlord fails to pay
of the invoice within thirty (30) days of receipt, Tenant shall be entitled to
an automatic rent credit in the amount of the invoice and a late fee equal to
two percent (2%) of the late amount


SECTION 4
RENEWAL TERM


4.1    Landlord covenants and agrees to renew this Lease for one (1) additional
period of ten (10) years (the “Renewal Term”), at the option of the Tenant,
under the same terms and conditions (excepting the clauses relative to renewal
and rental), provided Tenant is not then in default under the terms of the
Lease; and provided that Tenant shall give to Landlord notice in writing of its
election to renew no less than one hundred eighty (180) days prior to the
termination of the initial Term. If Tenant has not given Landlord timely written
notice of its election to renew and remains in possession of the Demised
Premises beyond the Term, then Tenant holding over shall be deemed to be a
tenant from month to month only, upon the same terms and conditions as specified
in this Lease except that the Base Rent due from Tenant to Landlord shall be an
amount equal to 150% of the Base Rent for the immediately preceding Lease Year.


4.2    Tenant shall pay to Landlord, as Base Rent for the Demised Premises
during the Renewal Term, the amounts set forth on the Rent Schedule attached
hereto as Exhibit “C.”


4.3    On the first day of each and every month during any Renewal Term of this
Lease, and any renewal thereof, Tenant covenants and agrees to pay to Landlord
an amount equal to the sum of the monthly installments of Base Rent set forth on
Exhibit “C” hereto; plus the monthly installments of Additional Rent set forth
herein, including, without limitation, in Sections 7.1, 14.2, 15.1 and 18.2 of
this Lease.


SECTION 5
USE


5.1    Use. Tenant shall use the Demised Premises solely for the purposes of a
manufacturing facility and related/accessory uses, and for no other purpose
whatsoever (the “Permitted Use”). Except for the Municipal Approvals, Tenant
shall, at its sole cost and expense, promptly obtain from the appropriate
governmental authorities, and keep in full force and effect, any and all
permits, licenses, and the like required to permit Tenant to occupy and use the
Demised Premises for the Permitted Use. Tenant shall provide copies of such
permits and licenses to Landlord upon request of Landlord.


5.2    No Unreasonable Hazardous Uses or Nuisances. Tenant shall not, without
Landlord’s permission, use or allow upon the Premises anything or operation or
activity which will invalidate any policy of fire insurance now or hereafter
carried on the Building or on any of the contents thereof which will cause an
increase in the rate of fire insurance on the Building. In the event of any
increase in the cost of insurance as a result of the failure of the Tenant to
comply with the provisions of this paragraph, the Tenant will either correct the
condition such that there will be


5


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




no increase in the cost of insurance or will pay the amount of such increase as
Additional Rent within thirty (30) days after the Landlord’s written demand so
long as Landlord’s written demand includes evidence that reasonably supports
such requested increase. Tenant shall not permit any offensive odors to be
emitted nor do or permit anything tending to create a nuisance or to
unreasonably disturb any other tenant or the occupants of the Premises or the
neighboring property; nor do anything tending to injure the reputation of the
Premises, and Tenant shall not conduct, suffer nor allow upon the Premises any
business or activity which is contrary to law.


5.3    As of the Commencement Date, Tenant shall occupy the Premises in
compliance with all laws, ordinances, and governmental rules and regulations in
the conduct of its business.


SECTION 6
COMMON AREAS


6.1    Common Areas.


(a)    The walkways, parking areas, driveways, grounds, landscaped areas,
service areas, areas of ingress and egress, sewer facilities and utilities
systems located on the Property are referred to as the “Tenant Common Areas.”
The fire hydrants, traffic signalization, stormwater detention and retention
facilities are referred to as the “Landlord Common Areas.” The Tenant Common
Areas and the Landlord Common Areas are collectively referred to as the “Common
Areas.” Except as otherwise provided for herein, Tenant shall have a
non-exclusive use with others over, on and through the Common Areas, for ingress
and egress to and from the Demised Premises and for parking, the same to be used
and enjoyed by Tenant, its invitees, and customers, subject to any rules and
regulations imposed by Landlord for the use of the Common Areas.
(b)    Landlord may, upon Tenant’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed, construct any new structures or
improvements upon the Common Areas and make any changes in the plan, layout,
design, area, size or lighting of the Common Areas which Landlord, in its
reasonable discretion, may deem advisable. Upon Tenant’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Landlord may at any
time close a portion of the Common Areas to make changes therein or to effect
construction, repairs or changes to the Building, to prevent the acquisition of
public rights in such areas, or to discourage non‑customer parking.


6.2    Maintenance of Tenant Common Areas. Tenant agrees, at Tenant’s sole cost
and expense, to operate, equip, repair, and maintain the Tenant Common Areas in
good repair and to be reasonably free of refuse, ice and snow.


6.3    Maintenance of Landlord Common Areas. Landlord agrees, at Landlord’s sole
cost and expense, to operate, equip, repair and maintain the Landlord Common
Areas.




SECTION 7
REAL PROPERTY TAXES


6


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






Taxes. Tenant agrees to pay to Landlord, as Additional Rent, Tenant's Pro Rata
Share of "Taxes." The term "Taxes" means all real property taxes, payments in
lieu of taxes, assessments, embellishments, sewer and water taxes and charges,
pollution, pure water, and other environmental control charges, and other
governmental charges, general or special, ordinary or extraordinary, unforeseen
as well as foreseen of any kind or nature whatever, assessed, levied, confirmed,
imposed or which become a lien upon the land, building, and improvements
comprising the Building and the Property of which the Demised Premises are a
part for and in respect of any tax period during the term of this Lease as it
may be extended. Tenant's pro rata share of Taxes shall be 100.00% (“Tenant’s
Pro Rata Share”)


On or about the first day of each January during the Term, Landlord shall
prepare an estimate of the anticipated Taxes for the ensuing Lease Year ending
on the thirty-first day of December, and Tenant shall pay the amounts so
determined as Additional Rent in equal monthly installments commencing January
1, of each Lease Year. Upon the termination of each such Lease Year, Landlord
shall determine the actual Taxes for said Lease Year. To the extent that the
actual Taxes exceed the estimate, Tenant shall pay on demand Tenant’s Pro Rata
Share of said Taxes. Should the actual cost be less than the estimate, Landlord
shall, at Landlord’s election, refund the overpayment to Tenant or credit the
overpayment to the Tenant’s next Additional Rent due. In the initial year of
this Lease, Tenant's share of Taxes shall be based on the estimate for the
entire Lease Year in which the Term commences. Tenant’s Pro Rata Share of the
Taxes shall be determined pursuant to the provisions of this paragraph and
payment shall be made in equal monthly installments on the first day of each
month beginning with the first full month after the Commencement Date. In the
event this Lease shall terminate on a date other than the thirty-first day of
December, Tenant's share of the Taxes shall be based on the estimate for the
entire Lease Year in which this Lease terminates and shall be computed pursuant
to the provisions of this Section 7. Tenant shall pay the amount so determined
monthly in equal installments to and including the month in which this Lease
terminates regardless of the day on which this Lease terminates. The provisions
of this paragraph as to underpayment and overpayment shall apply in the event
the actual Taxes for the year during which this Lease terminates are greater or
less than estimated, prorated to the end of the Term.


7.2    Landlord will, within thirty (30) days of receiving notification thereof,
send to Tenant notice of any increases in assessments for Taxes. If Landlord
fails to file a contest of the amount or validity of Taxes for such tax fiscal
year within fifteen (15) days after Tenant’s written request to Landlord to do
so, then Tenant will have the right, at Tenant’s expense, to contest the amount
or validity of Taxes for such tax fiscal year by appropriate administrative and
legal proceedings brought either in Tenant’s name, Landlord’s name or jointly
with Landlord, as Tenant may deem appropriate. Landlord will execute and deliver
to Tenant whatever documents may be necessary or proper to permit Tenant to
contest Taxes or which may be necessary to secure payment of any refund which
may result from any such proceedings. Any refund resulting from a proceeding
brought either by Tenant or Landlord or by them jointly will be applied first to
reimburse the party or parties who brought the proceeding for the costs incurred
with the proceeding, and then to reimburse Tenant for the difference between the
amount Tenant paid for Taxes for each fiscal tax year involved in the proceeding
and the amount Tenant would have been required to pay if the Taxes had been
assessed in accordance with the decision rendered in the proceeding, together
with interest


7


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




on the amount of such difference at the annual rate allowed by the court on the
overpayment of Taxes. Any remaining balance will be paid to Landlord.


SECTION 8
ALTERATIONS


8.1    Any changes, alterations, additions or improvements in, or to the Demised
Premises, of any kind or nature whatever that would exceed $50,000.00 in cost to
complete or are structural (the “Alteration Threshold”) may be done by Tenant at
its own cost and expense only upon the following terms and conditions:


(a)    Tenant shall notify Landlord in advance in writing, specifying in detail
the structural alterations or additions contemplated;


(b)    Such notice shall be accompanied by a plan, blue print, or diagram
showing such proposed alterations or additions, and a bid or contract signed by
a reputable builder or contractor, undertaking to perform said work as shown in
said plan, blue print or diagram for a specified cost stated therein;


(c)    Landlord shall, within five (5) days, indicate in writing its approval or
disapproval of said contemplated alterations or additions, failing which,
Landlord’s approval shall be deemed given; and


(d)    If Landlord approves thereof, then Tenant shall furnish to Landlord prior
to commencement of any work:


(1)    A liability policy with limits in the amounts set forth in Section 18.1
hereof protecting Landlord from any liability for injury to persons or property
arising, directly or indirectly, from the making of such alterations or
additions by Tenant, its agents, servants, employees and/or independent
contractors.


(e)    Any work performed by or at the direction of Tenant at the Premises shall
be completed in a good and workmanlike manner and in accordance with applicable
laws and building codes in effect at the time of construction.


8.2    Tenant shall have the right to make any non-structural changes,
alterations, additions or improvements in or to the Demised Premises that do not
meet the Alteration Threshold, of any kind or nature whatever, whether it be in
in the interior finishes, the amount or nature of equipment or the location
thereof, or any addition thereto.


SECTION 9
IMPROVEMENTS AND FIXTURES


9.1    Except for Tenant’s furniture, business and trade fixtures, machinery and
equipment, all construction, additions and improvements, permanent or fixed made
and maintained


8


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




in or on the Demised Premises, either by Tenant or Landlord, shall be the sole
property of Landlord, and shall not be removed or injured by the Tenant, nor
shall Tenant claim at any time compensation therefor. It is understood and
agreed that any machinery, equipment and business trade fixtures placed upon the
Demised Premises by Tenant are to remain the property of Tenant and may, and
upon Landlord’s request shall, be removed by Tenant from the Demised Premises
promptly at the expiration of the Term. Provided, however, that in no case shall
Tenant have such right of removal if the fixtures are attached in such a manner
that their separation from the Demised Premises will result in injury to the
Demised Premises that cannot be repaired. In each and every such case the
fixtures shall become and remain the property of Landlord and Tenant shall have
no right to remove them.


SECTION 10
REPAIRS AND REPLACEMENT


10.1


(a)    Except as set forth in Section 19.2, Landlord shall, at its sole cost and
expense, keep or cause to be kept the roof and foundations of the Building, the
structural soundness of the exterior and load bearing walls of the Building and
the Landlord Common Areas, in good order, repair and condition. Tenant shall
promptly give Landlord prior written notice of the necessity of such repairs
which come to the attention of Tenant.


(b)    Tenant covenants that Tenant shall take good care of and except as set
forth in Section 10.1 make all other repairs and replacements to the Demised
Premises, the Tenant Common Areas, and to the fixtures and equipment therein, or
servicing the Demised Premises, including without limitation, the maintenance,
repair and replacement of all interior and exterior windows and doors to the
Demised Premises, all plumbing, heating, gas, air‑conditioning, and electrical
equipment serving the Demised Premises, which repairs shall be in quality and
class equal to or better than the original work. Upon the expiration or other
termination of the term of this Lease, Tenant shall remove all personal property
of Tenant as provided in Section 9.1 and shall quit and surrender to Landlord
the Demised Premises broom clean, in good order and condition, ordinary wear and
tear excepted.




SECTION 11
PAINTING AND REDECORATING


11.1    All parts of the interior of the Demised Premises shall be painted,
varnished or otherwise redecorated at the Tenant’s own expense as needed during
the Term and Renewal Term.








SECTION 12
SIGNS


9


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






12.1    Tenant may install and maintain on the Demised Premises electric or
other artistic signs, whether capable of being illuminated or not, advertising
its business, provided that Tenant: (i) obtains the necessary permits from
municipal authorities for the erection and maintenance of said sign; (ii)
obtains the prior written approval and consent of Landlord as to size, design
and location of the sign on the Demised Premises, which approval and consent
shall not be unreasonably withheld, conditioned or delayed; and (c) meets any
and all requirements of the local municipality or any other governing body
necessary. Signage, displays or other advertising placed in the windows of the
Demised Premises that are visible from the outside of the Building shall be
subject to these requirements.


SECTION 13
GLASS


13.1    Tenant shall replace all damaged or broken plate glass and other
structural glass on the Demised Premises promptly with glass of equal quality
with that broken, except in case of damage by fire, or other casualty covered by
Landlord’s fire and extended coverage policy, as provided in Section 18.2,
below. Tenant shall cause to be insured by a casualty company approved by
Landlord, and shall keep insured all plate glass in the Demised Premises for and
in the name of Landlord and shall pay the premium therefor when due and payable.
Upon Tenant’s failure to procure such insurance and deliver the policy or
policies to Landlord within ten (10) days from the date of commencement of the
Term or ten (10) days before the expiration of any policy previously delivered
to Landlord, Landlord may obtain such insurance and the premium or premiums
therefor shall be deemed to be and shall be paid by Tenant to Landlord as
Additional Rent at the next Rent payment date.


SECTION 14
PAYMENT OF UTILITIES


14.1    Utilities. Tenant shall be responsible for and pay all utilities,
including, without limitation, water, gas, refuse removal, sewer, electric,
power, cable, telephone and any other utilities (collectively “Utilities”),
consumed on the Demised Premises; as provided in Section 14.2 below.


14.2    Metering and Payment of Utilities. The parties agree to have separately
metered or sub-metered any Utilities which can be separately metered or
sub-metered. Tenant agrees to place the utility accounts in its name and pay
directly for all Utilities which are separately metered for the Demised
Premises. All other Utilities which are not separately metered or sub-metered
for the Demised Premises will be billed to Tenant by Landlord based on Tenant’s
Pro Rata Share of the Utility bills and Tenant shall pay Tenant’s Pro Rata Share
of the utility charges for the Premises, however based, determined, computed,
and billed, as and when bills are rendered, and such utility charges shall be
deemed Additional Rent. In the event that any utility meter fails to register
consumption accurately or falls into disrepair, Tenant shall pay the average of
previous charges made for the affected utility consumed in the Demised Premises
until the meter is repaired.




10


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




SECTION 15
RUBBISH REMOVAL /HAZARDOUS WASTE


15.1    Refuse Removal. Tenant shall keep the Demised Premises clean, both
inside and outside, at its own expense. Tenant shall keep any garbage, trash,
rubbish or other refuse in vermin-proof containers within the interior of the
Demised Premises that are kept closed until removed. Tenant will remove garbage
and other refuse from the Demised Premises as necessary so that garbage and
refuse does not accumulate to any unusual extent or become an unsafe or
unsanitary condition. Tenant shall not burn any garbage or rubbish of any
description upon the Premises. Tenant also agrees to keep the parking area and
sidewalk adjoining the Building free from rubbish, dirt, garbage and other
refuse originating on the Demised Premises. Tenant agrees to keep all
accumulated rubbish in covered containers which comply with all applicable laws
and regulations, and to have same removed regularly. In the event Tenant fails
to keep the Demised Premises and other portions heretofore described in the
proper condition, after thirty (30) days’ written notice and opportunity to
cure, Landlord may cause the same to be done, and Tenant hereby agrees to pay
the reasonable expense thereof on demand, as Additional Rent.


15.2        Tenant covenants and agrees as follows:


(a)    After the Commencement Date, Tenant shall not bring or use upon the
Demised Premises any Hazardous Substances (as defined below) except in
compliance with all applicable Environmental Laws (as defined below) and shall
not cause or permit the Demised Premises or any part thereof to be used for the
treatment, generation, transportation, processing, production, disposal, storage
or handling of any Hazardous Substances except in compliance with all applicable
Environmental Laws, and shall remove from the Premises and shall dispose of all
Hazardous Substances by-products, arising from Tenant’s use of the Demised
Premises after the Commencement Date, in compliance with all applicable
Environmental Laws.


(b)    After the Commencement Date, Tenant shall comply with all applicable
Environmental Laws and shall obtain and comply with all Environmental Permits
(as defined below) relating to Tenant’s use of the Premises.


(c)    After the Commencement Date and during its tenancy, Tenant shall not
cause or permit any change to be made in the use of the Demised Premises which
would (1) involve the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance in
violation of any applicable Environmental Laws, (2) involve any other violation
of any applicable Environmental Law, (3) constitute material non-compliance with
any Environmental Permit or (4) materially and unreasonably increase the risk of
a release of any Hazardous Substance.


(d)    Tenant shall promptly provide Landlord with a copy of all notifications
which it gives or receives in the future with respect to any Release (as defined
below) or the future threat of a Release of any Hazardous Substance on, at or
from the Demised Premises given by or on behalf of Tenant to any federal, state
or local governmental agencies or authorities or received by or on behalf of
Tenant from any source whatsoever.


11


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






15.3    Tenant covenants and agrees, at its sole cost and expense, to indemnify,
protect, defend and save harmless Landlord and Landlord’s affiliates,
principals, officers, agents, employees, contractors and invitees (“Landlord
Parties”) from and against any and all damages, losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, judgments, suits,
actions, proceedings, costs, disbursements and/or reasonable expenses
(collectively, “Losses,” and including, without limitation, reasonable
attorneys' and experts' fees, expenses and disbursements) of any kind or nature
whatsoever which may at any time be imposed upon, incurred by or asserted or
awarded against Landlord relating to, resulting from or arising out of the
following, except to the extent such Losses relate to or arise from the
negligence or willful misconduct of Landlord, Landlord Parties and/or any third
party under Landlord’s or Landlord Parties’ control: (i) Tenant’s or its
invitees’ use of the Demised Premises after the Commencement Date for the (x)
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Substance, (y) as a landfill or other waste
disposal site, or (z) for the storage of petroleum or petroleum based products,
(ii) the presence of any Hazardous Substance introduced to the Demised Premises
by Tenant or its invitees after the Commencement Date, or a Release or threat of
Release of Hazardous Substances on, at or from the Demised Premises resulting
from Tenant’s or its invitees’ use or operation of the Demised Premises after
the Commencement Date, (iii) Tenant’s failure to promptly undertake and
diligently pursue to completion all investigative, containment, removal,
clean-up and other remedial actions required under applicable Environmental Laws
with respect to a Release or threat of Release of any Hazardous Substance
introduced to the Demised Premises by Tenant or its invitees after the
Commencement Date, (iv) human exposure to any Hazardous Substance introduced to
the Demised Premises after the Commencement Date by Tenant or its invitees, (v)
a violation by Tenant or its invitees of any applicable Environmental Law with
respect to any Hazardous Substance introduced to the Premises after the
Commencement Date by Tenant or its invitees, and/or (vi) non-compliance by
Tenant or its invitees with any Environmental Permit with respect to any
Hazardous Substance introduced to the Demised Premises after the Commencement
Date by Tenant or its invitees.


15.4    All capitalized terms used in this Section 15 and not heretofore defined
shall have the meanings set forth below.


(a)    “Environmental Laws” means all federal, state and local environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, and legally-binding interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.


(b)    “Environmental Permits” means all permit, licenses, approvals,
authorizations, consents or registrations required by any applicable
Environmental Law in connection with the Tenant’s use and/or operation of the
Premises for the storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances.




12


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




(c)    “Hazardous Substance” means, without limitation, any flammable explosive,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyl’s, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601, et sue.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Section 1801, et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Section 6901, et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. Section 2601, et seq.),
Articles 15 and 27 of the New York State Environmental Conservation Law or any
other applicable Environmental Law and the regulations promulgated thereunder.


(d)    “Release” has the same meaning as given to that term in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601, et seq.) and the regulations promulgated thereunder.




SECTION 16
SIDEWALKS


16.1    Tenant covenants and agrees that:


(a)    It will not encumber or obstruct the sidewalks, driveways or parking
areas on the Premises.


(b)    It will keep the sidewalks servicing their entrance doors reasonably free
of snow, ice and other debris.
SECTION 17
MECHANIC’S LIEN


17.1    Tenant shall indemnify and save harmless Landlord against all loss,
liability, cost, attorneys’ fees, damages or interest charges as a result of any
mechanic’s lien or other lien filed against the Demised Premises or the Building
as a result of any act or omission or as a result of any repairs, improvements,
alterations or additions made by Tenant or its agents or employees. Tenant
shall, within twenty (20) days of the filing of any such lien, remove, pay or
cancel said lien or secure the payment of any such lien or liens by bond or
other acceptable security. Landlord, at its option, after twenty (20) days
written notice to Tenant, may pay the said lien or bond it in its discretion
without inquiring into the validity thereof and Tenant shall forthwith reimburse
Landlord for the total expense incurred by Landlord in discharging or bonding
the said lien as Additional Rent hereunder. Tenant shall have the right, at all
times and at its own expense, to contest and defend on behalf of Tenant or
Landlord, any action involving the cancellation, validity or removal of such
lien or liens, upon giving adequate security to Landlord for payment of such
lien. Nothing herein contained shall be construed as consent to anyone on the
part of Landlord, either express or implied, to subject the fee or any other
estate of Landlord to any mechanic’s lien or liability under the New York Lien
Law.


13


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






SECTION 18
INSURANCE


18.1    Tenant’s Insurance. Tenant shall carry, at its own expense, with
casualty company approved by Landlord and qualified to do business in the State
of New York, public liability insurance with coverage in an amount not less than
$2,000,000.00 per accident or occurrence and $5,000,000.00 in aggregate on
account of bodily injury, including death resulting therefrom, and $2,000,000.00
per accident or occurrence and $5,000,000.00 in aggregate on account of damage
to property. Such insurance policies shall name Landlord as an additional
insured. In addition, each such insurance policy shall contain a contractual
liability endorsement specifically covering the indemnities set forth in this
Lease. Said liability insurance shall cover physical or property damage to
contiguous or adjacent property owned by Landlord for acts caused by Tenant, its
agents, employees, invitees and customers. Should Tenant fail to pay the premium
on said policies, Landlord may pay the same and charge the cost thereof to
Tenant as Additional Rent on the next rental payment date. Tenant further agrees
to maintain at its own expense, fire and casualty insurance covering all of its
fixtures and contents placed in or upon the Demised Premises and worker’s
compensation insurance as required by the laws of the State of New York. Said
policies shall have included a waiver of subrogation by the insurance carrier. A
certificate of insurance for the above policies shall be furnished to Landlord
on or before the date of delivery of possession of the Demised Premises to
Tenant and thereafter on each yearly anniversary of the Commencement Date, and
shall contain an endorsement by the insurer agreeing to give Landlord thirty
(30) days written notice before cancelling the coverage for any reason.


18.2    Landlord’s Insurance. Tenant agrees to pay to Landlord, as Additional
Rent, Tenant's Pro Rata Share of "Insurance Premiums." The term "Insurance
Premiums" means all premiums paid by Landlord for fire and extended coverage
insurance, public liability insurance, and rental insurance covering the
Building and the Premises. Landlord covenants that it will at all times during
the term and any renewal of this Lease carry such insurance; which shall
include, without limitation, full replacement coverage on the Building and
exterior glass coverage. Tenant’s Pro Rata Share of Insurance Premiums shall
also include any and all increases to Landlord’s insurance or additional
insurances or endorsements required from Landlord as a result of Tenant’s use
and occupation of the Demised Premises.


On or about the first day of each January, Landlord shall prepare an estimate of
the anticipated Insurance Premiums for the ensuing Lease Year ending on the
thirtieth day of June, and Tenant shall pay the amounts so determined as
Additional Rent in equal monthly installments commencing January l of each such
Lease Year. Upon termination of each Lease Year, Landlord shall determine the
actual Insurance Premiums for the year. To the extent that the actual Insurance
Premiums exceed the estimate, Tenant shall pay on demand its proportionate share
of said Insurance Premiums. Should the actual cost be less than the estimate,
Landlord shall return the overpayment to Tenant or at Landlord’s election credit
the overpayment to Tenant’s Additional Rent net due. Insurance Premiums for any
Lease Year which occurs partially prior to the commencement of this Lease and
subsequent to expiration or termination of this Lease shall be


14


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




treated in the same manner and according to the same methods as the Taxes as set
forth in Section 7.1, respectively of this Lease.


SECTION 19
LIABILITY


19.1    Waiver of Landlord Liability. Except to the extent caused by the
negligence of Landlord or its agents, contractors or employees, Landlord and its
agents shall not be liable for any damage to either the person or the property
of Tenant nor for the loss of or damage to any property of Tenant by theft or
from any other cause whatsoever, whether similar or dissimilar to the foregoing.
Except to the extent caused by the negligence of Landlord or its agents,
contractors or employees, Landlord or its agents shall not be liable for any
injury or damage to person or property or loss or interruption to business
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of said Building or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature; unless
caused by or due to the negligence of Landlord, its agents, servants and
employees; nor shall Landlord be liable for any damages resulting from the use
by any injured party of the sidewalk adjoining the Demised Premises unless
caused by or due to the negligence of Landlord, its agents, servants and
employees, nor shall Landlord or its agents be liable for any damage caused by
other tenants or persons in Building or caused by operations in construction of
any private, public or quasi public work.


19.2    Tenant Liability. Tenant shall be liable for any damage to the Building
or the Premises or personal property therein which is caused directly by its
negligence or the negligence of its agents, employees, invitees or customers.
Landlord may repair or require Tenant to repair, at Landlord’s sole option, such
damage and if repaired by Landlord, Tenant shall thereupon reimburse and
compensate Landlord as Additional Rent within twenty (20) days after rendition
of a statement by Landlord for the total cost of such repair and damage Tenant
shall indemnify and hold Landlord harmless from and against all costs, damages,
claims, liabilities and expenses (including reasonable attorney’s fees) suffered
by or claimed against Landlord, directly based on, arising out of or resulting
from (i) Tenant’s Permitted Use and occupancy of the Premises or the business
conducted by Tenant therein, (ii) any negligent act or omission by Tenant or its
employees or guests, or (iii) any breach or default by Tenant in the performance
or observance of its covenants or obligations under this Lease. Landlord shall
indemnify and hold Tenant harmless from and against all costs, damages, claims,
liabilities and expenses (including reasonable attorney’s fees) suffered by or
claimed against Tenant, directly based on, arising out or resulting from (i) any
negligent act or omission of Landlord, its employees or agents, or (ii) any
breach by Landlord in the performance or observance of its covenants or
obligations under this Lease.


SECTION 20
DEFAULT


20.1    Tenant Default. Any one or more of the following events shall constitute
a default of Tenant:




15


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




(a)    failure by Tenant in the due and punctual payment of any Rent, Additional
Rent or other charges payable under this Lease or any part thereof after twenty
(20) days written notice has been given to Tenant that Rent is delinquent;
provided, that if Landlord provides two (2) or more notice of late payments
within any twelve (12) month period, then the third (3rd) failure of Tenant to
make any payment of Rent or any other payment required to be made by Tenant
hereunder when due within the twelve (12) month period following the second
(2nd) such notice shall be an automatic default without notice from Landlord; or


(b)    default or failure by Tenant in the performance of or compliance with any
of the covenants, agreements, terms or provisions contained in this Lease, other
than those referred to in Section 20.1(a), and such default shall continue for a
period of thirty (30) days after written notice thereof from Landlord to Tenant;
except that in connection with a default arising under Section 8, 10, or 30
hereof not susceptible of being cured with due diligence within thirty (30)
days, the time of Tenant within which to cure the same shall be extended for
such time as may be necessary to cure the same with all due diligence; provided
Tenant commences promptly and proceeds diligently to cure the same with due
diligence, and further provided that such period of time shall not be so
extended as to subject Landlord to any criminal liability or forfeitures; or


(c)    Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under the present or any future federal
bankruptcy act or any other present or future applicable federal bankruptcy act
or any other present or future applicable federal, state or other statute or
law, or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver or liquidator of Tenant or of all or any substantial part of its
properties or the Demised Premises; or


(d) if within sixty (60) days after the commencement of any proceeding against
Tenant or any guarantor of Tenant’s obligations hereunder seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute of law, such
proceeding shall not have been dismissed; or if, within sixty (60) days after
the appointment, without the consent or acquiescence of Tenant or any guarantor,
of any trustee, receiver or liquidator of Tenant or any guarantor or of all or
any substantial part of its properties or of the Demised Premises; such
appointment shall not have been vacated or stayed on appeal or otherwise; or


(e) if Tenant shall vacate or abandon the Demised Premises during the Term for
ninety (90) consecutive days.


20.2    Landlord’s Remedies. In the event of the occurrence of any event of
default provided for in Section 20.1, and after five (5) days written notice,
Landlord may also at its option re‑enter upon the Demised Premises and relet the
same, and it is expressly agreed that Tenant shall not be entitled to credit for
the Rent so received until the whole sum due from Tenant to Landlord, including
damages, reasonable expenses, reasonable attorney’s fees, cost of alterations
and repairs as herein provided shall have been fully paid, and nothing in this
Section shall be deemed to have


16


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




waived any other right or remedy of Landlord at law or in equity. Neither party
shall be liable to the other for consequential or other indirect damages of the
other (including, without limitation, lost profits or business interruption).


20.3    Termination. In the event any default as described in Section
20.1(a)-(f) shall occur and not be cured within the applicable grace period,
Landlord, at any time thereafter during the continuance of such default, may
give written notice to Tenant, specifying such default or event of default and
stating that this Lease and the Term hereby demised shall expire and terminate
on the date specified in such notice, which shall be at least ten (10) days
after giving such notice, and upon the date specified in such notice, this Lease
and the Term hereby demised and all rights of Tenant under this Lease shall
terminate.


20.4    Assumption or Rejection of Lease. In the event any default described in
Section 20.1(c) or (d) shall occur with respect to Tenant, Tenant agrees that it
will either assume or reject this Lease within sixty (60) days after the filing
of the petition or the commencement of the proceeding described in said
paragraphs. In the event this Lease is not assumed within said sixty (60) day
period, then this Lease shall be deemed rejected.


20.5    Summary Proceeding. If this Lease shall terminate; or if an event of
default referenced in Section 20.1 shall occur; or upon expiration of any
applicable grace period and after five (5) days written notice; then Landlord
may re‑enter the Demised Premises, or any part thereof, by summary dispossess
proceedings or by any suitable action or proceeding at law, without being liable
to indictment, prosecution or damages therefor, and may repossess the same and
may remove any persons therefrom, to the end that Landlord may have, hold and
enjoy the Demised Premises.


20.6    Surrender. Upon the termination of this Lease, either at the option of
Landlord as aforesaid, or at the expiration by lapse of time of the Term, Tenant
will at once surrender possession of said Premises to Landlord and remove all of
Tenant’s effects therefrom and if such possession is not immediately
surrendered, Landlord may forthwith re-enter said Demised Premises and repossess
itself thereof as in its former estate and remove all persons and effects
therefrom, without being deemed guilty of any trespass.


If Tenant shall not remove all of its effects from said Premises as above
provided, Landlord may, at its option, remove any or all of said effects in any
reasonable manner that Landlord shall choose and store the same without
liability for loss thereof, and Tenant will pay Landlord, on demand, any and all
reasonable expenses incurred in such removal and also storage of said effects
for any length of time during which the same shall be in Landlord's possession
or in storage, or Landlord may at its option, without notice, sell any or all of
said effects in such manner and for a reasonable price and apply the proceeds of
such sale upon any amounts due under this Lease from Tenant to Landlord,
including the expenses of removal and sale.


20.7    Releasing. In the event of any termination of this Lease or of any
re‑entry of the Demised Premises by Landlord, Landlord may relet the Premises or
any part or parts thereof either in the name of Landlord or Tenant for a term or
terms which may at Landlord’s option extend beyond the balance of the Term and
Tenant shall pay Landlord any deficiency between the Rent


17


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




hereby reserved and covenanted to be paid and the net amount of the rents
collected on such reletting, as well as any reasonable expenses incurred by
Landlord in such reletting, including, but not limited to, reasonable attorneys’
fees, brokers’ fees, and reasonable expenses of remodeling and putting the
Premises in good order and preparing the same for rerental. Such deficiency
shall be paid in monthly installments, upon statements rendered by Landlord to
Tenant. For the purpose of determining the deficiency in Rent, the Rent reserved
shall be deemed to be the Base Rent plus the highest average monthly Additional
Rent paid during any Lease Year prior to said default. Any suit brought to
collect the amount of the deficiency for any one or more months shall not
preclude any subsequent suit or suits to collect the deficiency for any
subsequent months.


20.8    Additional Loss. Landlord may collect from Tenant any other actual, out
of pocket costs or expenses, including reasonable attorney’s fees and costs
resulting from a Tenant default after notice and opportunity to cure.


20.9    Injunction. In the event of a default, after notice and opportunity to
cure as provided herein, by Tenant of any of the covenants or provisions of this
Lease, Landlord shall have the right to enjoin any such default.


20.10    Acceleration of Rent for Term. In the event of a default by Tenant in
the performance of or compliance with any of the covenants, agreements, terms or
provisions contained in this Lease after notice and opportunity to cure and upon
five (5) days written notice, Landlord shall have the right to declare the
entire rental for the balance of the Term, including Base Rent plus Additional
Rent for the balance of the term, prorated for partial Lease Years, at a rate
equal to the highest Additional Rent paid during any prior Lease Year; all
immediately due and payable, at once; provided the amount of such Rent and
Additional Rent payable shall be the discounted to its present value in
accordance with accepted financial practice using a rate equal to 5.84% per
annum, less future credits to Tenant for Rent subsequently received by Landlord;
except that it is expressly agreed that Tenant shall not be entitled to credit
for the rents so received until the whole sum due from Tenant to Landlord,
including damages, expenses, attorney’s fees, cost of alterations and repairs as
herein provided shall have been fully paid, and nothing in this Section shall be
deemed to have waived any other right or remedy of Landlord.


20.11    Intentionally Deleted.


20.12    Late Charge. In the event any installment of Rent or Additional Rent is
not paid within ten (10) days after it becomes due, a late fee equal to five
percent (5%) of the late amount due and shall be charged and shall be payable
with such late amount due as Additional Rent.


20.13    Attorneys’ Fees. In case suit shall be brought for any unlawful
detainer of the Premises, for the recovery of any rent due under the provisions
of this Lease, or because of the breach or alleged breach of any other covenant
herein contained, the prevailing party shall recover from the non-prevailing
party all costs and expenses incurred therein, including reasonable attorneys’
fees and expenses incurred in enforcing any judgment.




18


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




20.14    Remedies Cumulative. Any and all rights and remedies which Landlord may
have under this Lease and at law or in equity shall be cumulative and shall not
be deemed inconsistent with one another, and any one or more or all of such
rights and remedies may be exercised at the same time.


20.15    Landlord Self Help. Tenant covenants and agrees that if Tenant shall at
any time fail to make any payment or perform any other act on its part to be
made or performed under this Lease, Landlord after thirty (30) days written
notice to Tenant (or shorter period in the event of an emergency) may, but shall
not be obligated to, and without waiving or releasing Tenant from any obligation
of Tenant under this Lease, make such payment or perform such other act to the
extent Landlord may deem desirable, and in connection therewith to pay expenses
and employ counsel. All sums so paid by Landlord and all reasonable expenses in
connection therewith, together with interest thereon at rate of ten percent per
annum from the date of such payment, shall be deemed Additional Rent hereunder
and be payable to Landlord on demand.


20.16    Tenant Self Help. Landlord covenants and agrees that if Landlord shall
at any time fail to make any payment or perform any other act on its part to be
made or performed under this Lease, Tenant after thirty (30) days written notice
to Landlord (or shorter period in the event of an emergency) may, but shall not
be obligated to, and without waiving or releasing Landlord from any obligation
of Landlord under this Lease, make such payment or perform such other act to the
extent Tenant may deem desirable, and in connection therewith to pay expenses
and employ counsel. All sums so paid by Tenant and all expenses in connection
therewith, together with interest thereon at rate of ten percent per annum from
the date of such payment, shall be deemed Additional Rent hereunder and be
payable to Tenant on demand.


SECTION 21
WAIVER


21.1 No waiver of any condition or legal right or remedy shall be implied by the
failure of Landlord to declare a forfeiture, or for any other reason, and no
waiver of any condition or covenant shall be valid unless it be in writing
signed by Landlord, and no waiver by Landlord in respect to one tenant shall
constitute a waiver in favor of any other tenant, nor shall the waiver of a
breach of any condition be claimed or pleaded to excuse a future breach of the
same condition or covenant or any other condition or covenant.


SECTION 22
PREMISES UNTENANTABLE


22.1    If the Demised Premises shall be damaged by fire or other causes, but
are not wholly untenantable and are damaged or destroyed to the extent the cost
of repair is less than fifty (50%) of the then replacement cost of the Demised
Premises (“Partial Damage”), the damage to the Demised Premises must be promptly
repaired by Landlord at its own expense. In such event the Lease shall not
terminate, but shall remain in full force and effect, and the Base Rent and
Additional Rent shall abate pro rata while the Demised Premises is being
repaired unless such damage was solely caused by the negligent act or omission
of Tenant, its servants, employees,


19


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




agents, visitors or licensees. Due allowance shall be made for reasonable delays
from labor troubles, material shortages, or any other causes, whether similar or
dissimilar to the foregoing, beyond Landlord’s control. If, however, the Demised
Premises are rendered wholly untenantable by fire or other causes and the
Demised Premises are damaged or destroyed to the extent that the cost of repair
is fifty (50%) or more of the then replacement cost (“Total Destruction
Damage”), and Landlord does not intend to rebuild the same, or if the Building
is so damaged, whether the Demised Premises themselves are damaged or not, that
Landlord determines to demolish or rebuild the Building, then in any of such
events Landlord may, within sixty (60) days after such damage or destruction,
give Tenant notice in writing of its decision, and thereupon this Lease shall
terminate three (3) days after such notice is given, and Tenant shall
immediately vacate the Demised Premises and surrender the same to Landlord,
paying Rent to the time the Premises or Demised Premises were damaged. If,
however, within said sixty (60) days Landlord shall notify Tenant that it
intends to repair or rebuild the Premises or Demised Premises, then this Lease
shall not terminate but shall remain in full force and effect, and the Rent
shall abate while said Premises or Demised Premises are being repaired.
Notwithstanding anything in this Section to the contrary, if the Premises is
subject to Total Destruction Damage, Tenant may, at its option, terminate this
Lease by giving Landlord written notice of such termination not later than
thirty (30) days after the date of such damage. In addition, if after the
occurrence of the damage or destruction described in this Section 22, Landlord
fails to complete such repairs and restoration necessary to restore the Premises
within one hundred eighty (180) days after the date of such damage or
destruction then Tenant shall have again the right to terminate this Lease by
providing written notice to Landlord and thereupon this Lease shall terminate
three (3) days after such notice is given.


SECTION 23
EMINENT DOMAIN


23.1    If the whole of the Demised Premises shall be taken or condemned by any
competent authority for any public or quasi public use or purpose, then, in that
event, the Term shall cease and terminate as of the day of possession pursuant
to such taking, and the Rent shall be paid up to that day. Landlord shall refund
such Rent as may have been paid in advance for the period subsequent to the date
of such possession. Any award for the Property and the Building, and for damages
to the residue, shall belong to Landlord; and Tenant shall not be entitled to
any part thereof. Any award for trade fixtures owned by Tenant in the Demised
Premises and for moving expenses shall belong to the Tenant. Base Rent,
Additional Rent and other charges payable hereunder shall be apportioned as of
the date of delivery of possession of the Demised Premises to the condemning
authority in the event of any termination of this Lease hereunder.


23.2    Partial Condemnation.
    
(a)    If less than the whole but more than twenty percent (20%) of the Premises
shall be taken, Tenant shall have the right to terminate this Lease or, subject
to Landlord’s right of termination as set forth in Section 23.2(b), to continue
in possession of the remainder of the Premises and shall notify Landlord in
writing within ten (10) days after notice of such taking of Tenant’s intention.
If twenty percent (20%) or less of the Premises shall be so taken, the Term


20


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




shall cease with respect to the part so taken as of the day possession shall be
taken, and Tenant shall pay Rent up to that day for the part so taken.
    
(b)    If more than twenty percent (20%) of the Building or more than twenty
percent (20%) of the Premises shall be taken, Landlord may, by notice to Tenant
delivered on or before the date surrendering possession, terminate this Lease.
    
(c)    In the event this Lease is not so terminated, Tenant shall remain in the
portion of the Premises not so taken, and all of the terms, provisions,
covenants, conditions, and agreements contained herein shall continue in effect
with respect to the portion not so taken, except that Rent shall be reduced in
proportion to the amount of the Premises taken, and Landlord shall, repair any
damage to the Premises caused by such condemnation except to the extent that
Tenant has been reimbursed therefor by the condemning authority.


SECTION 24
FORCE MAJEURE


24.1    In the event that either Landlord or Tenant shall be delayed or hindered
in or prevented from the performance of any act required hereunder, by reason of
Act of God, strikes, lockouts, labor troubles, inability to procure materials
(including energy), power, casualty, inclement weather, restrictive governmental
laws, orders or regulations, riots, insurrection, war or other reason of a like
nature not the fault of the party delayed in performing work or doing acts
required under the terms of this Lease, then performance of any such act shall
be extended for a period equivalent to the period of such delay; except that
this Section shall not operate to excuse Tenant from prompt payment of Rent,
Additional Rent or any other payments required by the terms of this Lease.


SECTION 25
SUBORDINATION


25.1    Subject to the provisions of this Section 25.1, at the option and upon
the written declaration of Landlord that this Lease shall be subordinate to any
and all mortgages or consolidated mortgages, deeds of trust, or renewals,
modifications, increases or extensions thereof, or to any other forms or methods
of financing, or refinancing of the Premises, or any part thereof, whether such
mortgages, deeds of trust, or other forms or methods of financing or refinancing
are now or are hereafter executed, delivered, and recorded, provided that any
such Mortgagee provides Tenant with an agreement satisfactory to Tenant
(“Non-Disturbance Agreement”), setting forth that so long as Tenant is not in
default hereunder, Tenant’s rights and obligations hereunder shall remain in
force and Tenant’s right to possession shall be upheld. At the time the Landlord
secures the commercial mortgage loan as set forth in Section 2.1(f), Landlord
shall use commercially reasonable efforts to deliver to Tenant Non-Disturbance
Agreements from all Mortgagees of the Premises in form and substance reasonably
acceptable to Tenant and any Mortgagee. In addition, within thirty (30) days
after receipt of Landlord’s written request, Tenant will execute and deliver to
Landlord an agreement in the form and substance of reasonably acceptable to
Tenant and such Mortgagee subordinating Tenant’s rights to the lien of any
Mortgage provided that such Mortgagee executes and delivers to Tenant a
Non-Disturbance Agreement.


21


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






SECTION 26
ASSIGNMENT OR SUBLET


26.1    Tenant shall not voluntarily or by operation of law assign Tenant’s
interest Lease or in the Premises, without Landlord's prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything contained in this Section 26 to the contrary, Tenant,
upon prior written notice to Landlord but without Landlord's prior written
consent, may assign or transfer this Lease: (a) to a corporation or other
business entity into or with which Tenant shall be merged or consolidated, or to
which substantially all of the assets of Tenant may be transferred or sold; (b)
to a corporation or other business entity that shall control, be controlled by
or be under common control with Tenant, or (c) to the Wayne County Industrial
Development Agency.


SECTION 27
ACCESS TO PREMISES


27.1    Tenant agrees that it will not install any equipment which will exceed
the capacity of the utility lines leading into the Demised Premises or the
Building and that if any equipment so installed shall require additional utility
facilities to be brought into Demised Premises that they shall be installed at
Tenant’s expense. Landlord shall have access during the last six (6) months of
the Term of this Lease for the purpose of exhibiting said Demised Premises and
putting up the usual notice “To Rent” which notice shall not be removed,
obliterated or hidden by Tenant.
SECTION 28
PUBLIC INTERFERENCE


28.1    If Landlord shall be required by any lawful authority to alter, remove,
reconstruct or improve any part of the Building, other than the Demised
Premises, compliance with such lawful authority shall not in any way affect the
obligation or covenants of Tenant, and Tenant hereby expressly waives any and
all claims for damages or for abatement of Rent, unless Tenant cannot conduct
its business in the Demised Premises as a result of the public interference, in
which case Tenant may, if the interruption of Tenant’s business continues beyond
thirty (30) days, terminate this Lease by written notice to Landlord. Such
termination must be made in writing within thirty (30) days after the
interruption of Tenant’s business due to the interference.


SECTION 29
LAWS, ORDERS


29.1    As of the Commencement Date, Landlord represents to Tenant that the
Building (including the Premises) is in full compliance with all applicable
laws, ordinances, codes, rules, regulations, orders and other lawful
requirements associated with construction, operating, use and maintenance of the
Building, including the Premises, for Tenant’s Permitted Use herein.




22


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




29.2    From and after the Commencement Date, Tenant shall occupy the Premises
in compliance with all applicable laws, ordinances, codes, rules, regulations,
orders, and other lawful requirements.
SECTION 30
MISCELLANEOUS PROVISIONS


30.1    Interpretation. The words “Tenant” and “Landlord” shall include their
successors and assigns, and the necessary grammatical changes required to make
the provisions hereof apply to corporations, individuals, men or women,
partnerships or other associations may be made. This clause shall not be
construed to permit any assignment or subletting, except as otherwise permitted
in this Lease, without Landlord’s consent.


30.2    Rules. Landlord reserves the right to adopt and promulgate from time to
time reasonable rules and regulations and to amend or supplement same,
applicable to the use and occupancy of the Building or of the Common Areas.
Notice of such rules and regulations and amendments and supplements thereof, if
any, shall be given to the Tenant.


30.3    Entire Agreement. It is understood and agreed by the parties hereto that
this Lease shall constitute the only agreement between them relative to the
Demised Premises and that no oral statements or no prior written matter
extrinsic to this instrument shall have any force or effect. Tenant agrees that
it has signed this Lease fully aware of the condition of the Premises and all
other matters relative thereto and is not relying on any representations or
agreement other than those contained in this Lease. This Lease shall not be
modified except by a writing subscribed by both parties. In the event of any
conflict between the terms of this Lease and any lease summary agreement or
other written or oral agreements, the terms of this Lease shall control. The
taking possession of the Demised Premises by Tenant shall be conclusive evidence
as against Tenant that the Demised Premises and the Building were in good and
satisfactory condition and fully completed in accordance with the terms of this
Lease at the time such possession was so taken.


30.4    Quiet Enjoyment. Landlord covenants and agrees that upon Tenant paying
the Rent and Additional Rent, and performing all the covenants and conditions
aforesaid on the Tenant’s part to be observed and performed hereunder, Tenant
shall and may peaceably and quietly have, hold and enjoy the Demised Premises
for the term aforesaid, subject, however, to the terms of this Lease.


30.5    Bills and Notices. Unless otherwise provided herein, any bill,
statement, notice or communication, which Landlord may desire or be required to
give to Tenant, including any notice of expiration, shall be deemed sufficiently
given or rendered if in writing, delivered to Tenant personally or sent by
Certified or Registered Mail or sent by Federal Express or other reputable
express delivery service addressed to Tenant at the Demised Premises, or sent by
Certified or Registered Mail or sent by Federal Express or other reputable
express delivery service or delivered to any other address Tenant may from time
to time designate in writing. Any notice by Tenant to Landlord must be served by
Certified or Registered Mail or sent by Federal Express or other reputable
express delivery service addressed to Landlord at the address where the last
previous Rent payment was made. Notices shall be deemed received upon actual
delivery to the addressee with respect to


23


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




personal or express delivery service or telecopier, and three (3) days after
deposit in the mail with respect to mailing.


30.6    Marginal Headings. The marginal headings are inserted only as a matter
of convenience and for reference and in no way define, limit, or describe the
scope or intent of this Lease or in any way affect this Lease.


30.7    Conditions, Covenants and Agreements. The conditions, covenants and
agreements in this Lease contained, to be kept and performed by the parties
hereto shall be binding upon and inure to the benefit of said respective
parties, their legal representatives, successors and assigns. This clause shall
not be construed to permit any assignment or subletting, unless otherwise
permitted in this Lease, without Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The term “Landlord” as used in
this Lease means the owner from time to time of the Property and the Building
(or the owner of a master lease of the Building) of which the Demised Premises
form a part, so that in the event of any sale or sales of said Property and
Building or of said Lease, or in the event of a lease of said Building, the
Landlord named herein shall be and hereby is entirely freed and relieved of all
covenants and obligations of Landlord hereunder; and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser, at any such sale, or the
said lessee of the Building, that the purchaser or lessee of the Building has
assumed and agreed to carry out any and all covenants and obligations of
Landlord hereunder.


30.8    Estoppel Certificates. Tenant and Landlord agree that at any time and
from time to time upon ten (10) days prior written request by the other, the
other party will execute, acknowledge and deliver to the other a statement in
writing stating whether this lease is unmodified and in full force and effect
(or, if there have been modifications, stating the modifications, and that the
Lease as so modified is in full force and effect), the dates to which the Rent,
Additional Rent and other charges have been paid and whether the other has
defaulted in the performance of any of its obligations under the terms of this
Lease.


30.9    Authority. Tenant hereby warrants and represents that it has the
necessary power and authority to enter into this Lease and that it has taken all
necessary organizational action in order for Tenant to enter into Lease.


30.10    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of New York.


30.11    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be one and the same instrument.


30.12    Broker’s Commission. The parties warrant that in connection with this
Lease neither party has dealt with any broker, nor has either party had any
correspondence or other communication in connection with this Lease with any
other person who is a broker other than CB/Richard Ellis, Rochester, N.Y., LLC
(“Tenant’s Broker”), and that so far as either party is aware no


24


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




brokers other than the Tenant’s Broker negotiated this Lease and are entitled to
any commission in connection therewith. Landlord and Tenant agree and indemnify
and hold the other party free and harmless from and against any and all
liability and expenses as a result of a breach of the following representation.
Tenant will pay the Tenant’s Broker commission pursuant to the terms of a
separate agreement. This provision shall survive the termination of this Lease.


30.13     Specially Designated Nationals. Tenant is not now nor shall become a
person or entity with whom Landlord is restricted from doing business with under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including but not limited to, those named on OFAC’s Specially
Designated Nationals and Blocked Persons list) or under any statute, executive
order, or other governmental action or are now or shall become a person or
entity with whom Landlord is restricted from doing business with under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, or the regulations or orders thereunder.


SECTION 31
SECURITY DEPOSIT


31.1    Concurrently with the execution of this Lease, Tenant shall deposit with
Landlord a security deposit in the amount of $93,750.00, which represents the
first month’s Base Rent (“Security Deposit”), to secure Tenant’s full and
faithful performance of all the obligations herein set forth. Landlord shall not
be required to pay interest on the Security Deposit or to maintain the Security
Deposit in a separate account. If any sum payable by Tenant to Landlord shall be
due and unpaid, or if Landlord makes any payments on behalf of Tenant, or if
Landlord suffers any loss, cost or expense as a result of Tenant’s
non-performance of any obligation or covenant herein, then Landlord, at its
option and upon written notice to Tenant and without limiting any other remedy,
may use and apply any part of the Security Deposit to compensate Landlord for
the payments not made or the loss, cost or expense suffered by Landlord. Within
three (3) days after written notice of Landlord’s use of the Security Deposit,
Tenant shall deposit with Landlord cash in an amount sufficient to restore the
Security Deposit to its prior amount. Within approximately thirty (30) days
after the later of (a) the expiration or earlier termination of the Term, or (b)
Tenant’s vacating the Premises, Landlord shall return the Security Deposit less
such portion thereof as Landlord may have used to satisfy Tenant’s obligations.
If Landlord transfers the Security Deposit to a transferee of the Premises or
Landlord’s interest therein, then such transferee (and not Landlord) shall be
liable for its return. The holder of any mortgage secured by the Premises shall
not be liable for the return of the Security Deposit unless such holder actually
receives the Security Deposit. Tenant shall not transfer or assign the Security
Deposit or any interest therein.










SECTION 32
BUILD-OUT




25


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




32.1 Landlord shall construct or cause to be constructed the Building and other
improvements for Tenant’s Permitted Use on the Land as set forth on the Work
Letter attached hereto as Exhibit “D” (the “Landlord’s Work”). It is the
intention of the parties that Substantial Completion, (as hereinafter defined)
of the Landlord’s Work shall be completed by Landlord on or before the date that
is twelve (12) months from date that Landlord and Tenant agree on the Tenant’s
Plans as set forth on Exhibit “D” (the “Target Completion Date”). If Substantial
Completion (as hereinafter defined) has not occurred on or before the Target
Completion Date, then the Rent shall be abated by one month for each three
months of delay in Substantial Completion (as hereinafter defined) beyond the
Target Completion Date and Tenant shall be entitled to a rent credit, that may
be applied against any future payment of Rent. If Substantial Completion has not
occurred (or been deemed to have occurred) on or before the date that is fifteen
(15) months from date that Landlord and Tenant agree on the Tenant’s Plans as
set forth on Exhibit “D” (said date herein called the “Final Outside Date”),
then Tenant shall have the right to terminate this Lease upon ten (10) days’
prior written notice to Landlord. If such termination notice is given, then
unless Substantial Completion (as hereinafter defined) shall have occurred
within thirty (30) days after the date such notice is given, this Lease shall
terminate upon the thirtieth (30th) day following the giving of such termination
notice. If this Lease shall be so terminated, Landlord shall immediately return
to Tenant any monthly installments of rent, as hereinafter defined, paid by
Tenant on execution; and all obligations of the parties hereunder shall end with
the same force and effect as if such early termination date set forth herein was
the expiration date. The term “Substantial Completion” or “Substantially
Completed” shall mean that the Landlord’s Work has (a) been completed in
accordance with this Lease and the Work Letter, except for Punch List Items (as
hereinafter defined) to permit Tenant to occupy the space and (b) Landlord has
secured a permanent and unconditional certificate of occupancy for the Premises
permitting use of the Premises for the purposes specified in the Lease. To the
extent that any act or omission of the Tenant or its employees, agents or
contractors is the cause of a delay in the completion of Landlord’s Work
(“Tenant Delay”) then the Target Completion Date shall be deemed to have
occurred on the date when the Landlord’s Work would have been completed but for
said Tenant Delay, provided, however, that Landlord may claim a Tenant Delay
only if such Tenant Delay has not been cured within three (3) business days of
receipt of written notice or such delay from Landlord. “Punch List Items” shall
mean details of construction, decoration, and mechanical adjustment which in the
aggregate are minor in character and do not materially interfere with the
Tenant’s Permitted Use or enjoyment of the Premises. Punch List Items shall be
completed within sixty (60) days after Substantial Completion and Landlord shall
be granted reasonable rights of access to the Premises after the Commencement
Date for the purposes of completing such Punch List Items, provided that
Landlord shall use its reasonable efforts to cause as little interference with
Tenant’s Permitted Use and occupancy of the Premises as reasonably possible.




SECTION 33
Intentionally Deleted




SECTION 34
Intentionally Deleted


26


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






SECTION 35
ACCESS


35.1    Throughout the Term, Tenant shall have access to Building, Property,
Premises, Common Areas on a twenty-four (24) hours per day, seven (7) days per
week, and three hundred and sixty five (365) days per year basis.


SECTION 36
LANDLORD’S REPRESENTATIONS


36.1    Landlord’s Representations. Landlord, in order to induce Tenant to enter
into this Lease, hereby represents, warrants and covenants, as of the
Commencement Date, that:


(a)    Landlord is not a party to any agreement or litigation which could
adversely affect the ability of Landlord to perform its obligations under this
Lease or which would constitute a default on the part of Landlord under this
Lease, or otherwise adversely affect Tenant’s rights or entitlements under this
Lease;


(b)    The Premises are or will be zoned to permit the Permitted Use;


(c)    Landlord is the sole fee simple owner or tenant of the Property and has
good and marketable title thereto;


(d)    Landlord has no information or knowledge of any change contemplated in
any applicable statutes, laws, ordinances, rules and regulations, moratoriums,
road widening, or any action by adjacent landowners;


(e)    There is actual and legal access to the Premises by public rights of way,
streets and roads located adjacent to the Premises and that Landlord has no
knowledge of any threatened or actual condemnation proceedings affecting such
access;


(f)    All Taxes assessed against the Building and the parcel of land upon which
the Building is situated have been paid in full except for those Taxes not yet
due and payable; and


(g)    The Premises are free from defects, have been maintained in accordance
with normal industry practice and are in good operating condition and repair and
are suitable for the purposes for which they are to be used by Tenant.


36.2    Landlord’s Environmental Representations. Landlord represents and
warrants to Tenant the following: that to Landlord’s knowledge, any handling,
transportation, storage, treatment, use, release, or disposal of Hazardous
Substances that may have occurred on or from the Premises prior to the date of
this Lease has been in compliance with all applicable Environmental Laws; that
to Landlord’s knowledge, no leak, spill, release, discharge, emission or


27


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




disposal of Hazardous Substances has occurred on the Premises prior to the date
of this Lease; to Landlord’s knowledge, that the soil and groundwater on or
under the Premises are free of any Hazardous Substances.






[Signatures on the following page]




28


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the parties have executed and entered into this Lease as of
the day and year first above written.






IEC ELECTRONICS CORP., Tenant




By: /s/ Thomas L. Barbato    
Name:     Thomas L. Barbato            
Its: Senior Vice President and Chief Financial Officer                




1000 SILVER HILL LV LLC, Landlord




By: /s/ Donald J. Lasher    
Name: Donald J. Lasher
Its: Manager


29


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




EXHIBIT “A”
Legal Description


LANDS TO BE CONVEYED BY
WAYNE INDUSTRIAL SUSTAINABILITY DEVELOPMENT CORPORATION


CONVEYS All that tract or parcel of land situate in the Phelps Gorham Tract,
Township 12, Range 1, Village of Newark, Town of Arcadia, County of Wayne, State
of New York. All of which is shown on a map prepared by David M. Clark, PLS
#049807, entitled “Map Showing Lands Of Wayne Industrial Sustainability
Development Corporation” Job #4086.10. Last dated August 29, 2018. Said map
intended to be filed simultaneously herewith. Being more particularly described
as follows.


Beginning at a point in the centerline of Silver Hill Road. Said point being
458.48 feet easterly from the apparent easterly highway boundary of New York
State Route 88 as measured along the centerline of Silver Hill Road. Thence the
following fourteen (14) courses and distances.


1. Thence,
N 20° 02’ 01” E a distance of 24.76 feet to a point at the intersection of the
apparent northerly highway boundary of Silver Hill Road and the apparent
easterly line of Technology Parkway and continuing along the apparent easterly
line of Technology Parkway a further distance of 103.87 feet for a total
distance of 128.63 feet to a point;

2. Thence,
Northeasterly along the apparent easterly line of Technology Parkway on a curve
to the right having a radius of 282.77 feet, an arc distance of 118.52 feet
(Chord = N 32° 02’ 28” E 117.65 feet) to a point;

3. Thence,
N 44° 02’ 57” E along the apparent easterly line of Technology Parkway a
distance of 153.92 feet to a point;

4. Thence,
N 32° 17’ 47” E along the apparent easterly line of Technology Parkway a
distance of 128.52 feet to a point;

5. Thence,
Northeasterly along the apparent easterly line of Technology Parkway on a curve
to the right having a radius of 393.16 feet, an arc distance of 299.63 feet
(Chord = N 54° 07’ 45” E 292.43 feet) to a point;

6. Thence,
Northeasterly along the apparent easterly line of Technology Parkway on a curve
to the left having a radius of 203.01 feet, an arc distance of 118.27 feet
(Chord = N 59° 16’ 20” E 116.60 feet) to a point;

7. Thence,
Northeasterly along the apparent easterly line of Technology Parkway on a curve
to the right having a radius of 235.55 feet, an arc distance of 173.80 feet
(Chord = N 63° 43’ 11” E 169.88 feet) to a point;

8. Thence,
S 23° 33’ 14” E along the westerly line of lands of UltraLife Batteries, Inc.
(Document No. R9093873) a distance of 69.24 feet to a point;



30


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




9. Thence,
N 86° 57’ 56” E along the southerly line of lands of UltraLife Batteries, Inc.
(Document No. R9093873) and New York State Newark Development Center a distance
of 1,199.32 feet to a point;

10. Thence,
S 00° 29’ 02” E along the westerly line of lands of John W. & Roberta J. Mann
(L. 993 P. 290) a distance of 1,165.88 feet to a point in the apparent northerly
highway boundary of Silver Hill Road and continuing along the same course a
further distance of 24.77 feet for a total distance of 1,190.65 feet to a point
in the centerline of Silver Hill Road;

11. Thence,
N 88° 20’ 04” W along the centerline of Silver Hill Road a distance of 112.46
feet to a point;

12. Thence,
N 83° 47’ 04” W along the centerline of Silver Hill Road a distance of 817.35
feet to a point;

13. Thence,
N 81° 26’ 04” W along the centerline of Silver Hill Road a distance of 317.98
feet to a point;

14. Thence,
N 68° 18’ 04” W along the centerline of Silver Hill Road a distance of 826.21
feet back to the point of beginning.



Containing 1,843,054± Sq. Ft. or 42.311 Acres of land.


Subject to the rights of the public in and to Silver Hill Road.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on October 21, 1953 in liber 413
of deeds, page 115.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on October 21, 1953 in liber 413
of deeds, page 121.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on May 13, 1955 in liber 429 of
deeds, page 462.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on June 30, 1955 in liber 431 of
deeds, page 302.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on June 30, 1955 in liber 431 of
deeds, page 304.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on June 30, 1955 in liber 431 of
deeds, page 306.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on September 25, 1958 in liber
465 of deeds, page 453.




31


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on September 25, 1958 in liber
465 of deeds, page 454.


Subject to an easement granted to New York State Electric and Gas Corporation
and recorded in the Wayne County Clerk’s Office on August 11, 1967 in liber 588
of deeds, page 96.


Subject to a Sanitary Sewer easement granted to the Village of Newark and
recorded in the Wayne County Clerk’s Office on March 20, 1987 in liber 811 of
deeds, page 602.


Subject to other easements, rights of way or restrictions of record, if any.


Intending to convey a portion the lands conveyed to Wayne Industrial
Sustainability Development Corporation by deed recorded in the Wayne County
Clerk’s Office on December 11, 2015 as Document No. R9176585 .
































































32


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    
















EXHIBIT “B”
Site Plan of Premises




ex101silverleaseimage1.jpg [ex101silverleaseimage1.jpg]


33


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






EXHIBIT “B-1”
Floor Plan




34


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




ex101silverleaseimage2.jpg [ex101silverleaseimage2.jpg]




EXHIBIT “C”


35


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




Rent Schedule


Tenant shall pay to Landlord, during the initial Term of this Lease; the
following Base Rent, in advance, on the first day of each and every month:


BASE RENT SCHEDULE (Initial Term):


Lease Year
Price Per Sq. Ft.
Monthly Base Rent
Annual Base Rent
1


$8.66




$110,432.32




$1,325,187.84


2


$8.92




$113,745.29




$1,364,943.48


3


$9.19




$117,157.65




$1,405,891.78


4


$9.46




$120,672.38




$1,448,068.53


5


$9.75




$124,292.55




$1,491,510.59


6


$10.04




$128,021.33




$1,536,255.91


7


$10.34




$131,861.97




$1,582,343.58


8


$10.65




$135,817.82




$1,629,813.89


9


$10.97




$139,892.36




$1,678,708.31


10


$11.30




$144,089.13




$1,729,069.56


11


$11.64




$148,411.80




$1,780,941.64


12


$11.99




$152,864.16




$1,834,369.89


13


$12.35




$157,450.08




$1,889,400.99


14


$12.72




$162,173.58




$1,946,083.02


15


$13.10




$167,038.79




$2,004,465.51







BASE RENT SCHEDULE (Renewal Term):


Lease Year
Price Per Sq. Ft.
Monthly Base Rent
Annual Base Rent
1


$13.49




$172,049.96




$2,064,599.48


2


$13.90




$177,211.45




$2,126,537.46


3


$14.31




$182,527.80




$2,190,333.58


4


$14.74




$188,003.63




$2,256,043.59


5


$15.19




$193,643.74




$2,323,724.90


6


$15.64




$199,453.05




$2,393,436.65


7


$16.11




$205,436.65




$2,465,239.75


8


$16.59




$211,599.74




$2,539,196.94


9


$17.09




$217,947.74




$2,615,372.85


10


$17.60




$224,486.17




$2,693,834.03













36


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




EXHIBIT “D”
Work Letter


THIS WORK LETTER (the “Work Letter”), dated as of December 10, 2018, is attached
to and made a part of that certain Lease by and between 1000 SILVER HILL LV LLC,
a New York limited liability company with principal offices at 100 Savannah
Street, Rochester, New York 14607 (the “Landlord”) and IEC ELECTRONICS Corp., a
Delaware corporation with principal offices at 105 Norton Street, Newark, New
York 14513 (the “Tenant”). The terms, definitions, and other provisions of the
Lease are hereby incorporated into this Work Letter by reference as if set forth
in full. In the event of any inconsistencies between this Work Letter and the
provisions of the Lease, the provisions of the Lease shall control.


IN CONSIDERATION OF the execution of the Lease and the mutual covenants and
conditions hereinafter set forth, Landlord and Tenant agree as follows:


1.    THE LANDLORD’S WORK. Subject to the provisions hereof, Landlord shall, at
its sole cost and expense, cause the construction, installation and finalization
of all improvements to the Premises in accordance with Tenant’s Plans (as
hereinafter defined) and as necessary to permit Tenant to occupy same and
conduct normal business operations (such improvements being referred to herein
as the “Landlord’s Work”). In addition to the Landlord’s Work, Landlord shall
construct, install and finalize additional building improvements requested by
Tenant in an amount not to exceed One Hundred Thirty Five Thousand and 00/100
Dollars ($135,000.00) in the aggregate (the “Landlord Work Allowance”). Tenant
agrees that it shall provide plans for the work associated with the Landlord
Work Allowance and agree on the final Tenant’s Plans within thirty (30) days of
the date hereof.


2.    TENANT’S PLANS. Landlord shall, at its sole cost and expense, a detailed
set of plans and specifications (“Tenant’s Plans”) for the Landlord’s Work prior
to the expiration of the Approvals Deadline, which includes space plans and
construction/working and engineering drawings and specifications based upon
Tenant’s conceptual plans and specifications furnished to Landlord and based
upon the attached Exhibit “A” and those Outline Specifications attached hereto
as Exhibit “B”, both of which exhibits are attached hereto and made a part
hereof and of the Lease.


3.    CHANGES TO TENANT’S PLANS. Any modifications or amendments to the
Landlord’s Work proposed by Tenant (“Tenant Change”) shall be subject to the
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Any modification or amendment to the Landlord’s Work
proposed by Landlord shall be subject to the approval of Tenant upon the
following conditions. Upon receipt of a proposed Tenant Change, Landlord shall
cause its construction supervisor promptly to estimate the increased costs and
estimated delay in completing the Landlord’s Work, if any, which would result
from the proposed Tenant Change and to report such estimates to Tenant. Landlord
agrees to process any proposed Tenant Change within five (5) days of Tenant’s
request. Prior to Landlord implementing such Tenant Change, Tenant must agree,
in writing, within two (2) business days after such submittal, to pay for any
increased costs associated with such Tenant Change, and that any actual delay
caused by such change shall constitute a delay for which Tenant is responsible
(hereinafter a “Tenant Delay”). Items submitted for Tenant’s


37


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




approval shall not be deemed approved unless and until Tenant shall have
notified Landlord in writing of Tenant’s willingness to pay for such Tenant
Change (if any increased cost is attributable to same) and unless Tenant is
willing to accept responsibility for the Tenant Delay, if any, which arises from
such Tenant Change. Tenant shall have the right to withdraw any requested change
if Tenant is unwilling to pay any such increased costs or accept responsibility
for the Tenant Delay.


4.    LANDLORD’S CONTRACTORS AND SUBCONTRACTS. Landlord shall have the right to
select a general contractor, subcontractors and other vendors to complete the
Landlord’s Work. Landlord shall use only licensed contractors and subcontractors
to complete the construction and installation of the Landlord’s Work. All
inspections and approvals necessary and appropriate to complete the Landlord’s
Work in accordance with Tenant’s Plans and as necessary to obtain a certificate
of use and occupancy as hereinafter provided are the responsibility of Landlord
and its general contractor.


5.
COMMENCEMENT AND COMPLETION OF THE LANDLORD’S WORK.



(a)     COMPLIANCE WITH LAWS. Landlord shall obtain all approvals, permits, and
other consents required to commence, perform and complete the Landlord’s Work;
shall at all times cause the Landlord’s Work to comply with all laws,
regulations or rules of any governmental authority which are applicable thereto;
and shall maintain for inspection by Tenant copies of all approvals, permits,
inspection reports, and other governmental consents obtained by Landlord.


(b)     COMPLETION OF LANDLORD’S WORK. Landlord shall cause the construction of
the Landlord’s Work in a good and workmanlike manner and in accordance with
Section 32.1 of the Lease.


6.     PAYMENT OF COSTS OF LANDLORD’S WORK. Landlord will cause construction and
completion of the Landlord’s Work in strict accordance with Tenant’s Plans and
at its sole cost and expense.


If there are any increased costs in the Landlord’s Work due to Tenant changes or
modifications to Tenant’s Plans in accordance with the provisions of Paragraph 3
above, Tenant (if Tenant agrees to pay for such increased costs in approving the
changes in accordance with Paragraph 3 above) shall pay such increased costs to
Landlord within thirty (30) days after Landlord incurs such additional costs and
provides Tenant with written demand for such payment. Tenant shall have the
right to receive copies of all invoices, bills, billing statements and any other
financial detail requested by Tenant. In addition, Landlord shall maintain books
and records (including all original invoices) relating to all items of
construction costs charged to Tenant during the term, and shall maintain copies
thereof throughout the term and for one year after the expiration or earlier
termination of this Lease. Tenant, at its sole cost and expense, shall have the
right, no more frequently than once per calendar year, and upon fifteen (15)
days prior written notice to Landlord, to examine, or to have an independent
Certified Public Accountant retained by Tenant examine, Landlord’s books and
records relating to construction costs charged to Tenant for all or any portion
of the term during normal business hours only and at a time reasonably agreed
upon by Landlord and Tenant.


38


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






7.     FORCE MAJURE. Except as to the payment of monies due under this Work
Letter, neither party shall be responsible for delays or inability to perform
its obligations hereunder for causes beyond the reasonable control of such party
including acts of other tenants, governmental restriction, regulation or
control, labor dispute, accident, mechanical breakdown, shortages or inability
to obtain labor, fuel, steam, water, electricity or materials, acts of God,
enemy action, civil commotion, or fire or other casualty.


8.        CONSTRUCTION ACCESS BY TENANT:
(a)    AFTER LEASE EXECUTION. From and after the date that the Lease is executed
by both parties, Tenant and its agents (including contractors engaged by Tenant)
shall have the right, at Tenant’s own risk, expense and responsibility, at all
reasonable times to access the Premises and the Building to inspect the progress
of construction and to take measurements and perform other similar investigatory
tasks if necessary. Tenant shall provide Landlord at least 48 hours notice prior
to any such access and Landlord shall have the right to accompany (or have one
of Landlord’s agents) accompany Tenant during such access. Tenant agrees not to
unreasonably interfere with Landlord’s construction or completion of the
Landlord’s Work in accordance with the provisions herein.
(b)    IMMEDIATELY BEFORE SUBSTANTIAL COMPLETION. Landlord, as soon as
reasonably possible during construction, shall notify Tenant in writing of its
anticipated date of “Substantial Completion” (as hereinafter defined) of the
Landlord Work. During a period of time of not less than one hundred and twenty
(120) days immediately prior to Landlord’s achievement of Substantial
Completion, Tenant shall have the right to enter the Premises for the purpose of
installing its furnishings and equipment (including, without limitation,
Tenant’s data cabling, telephone and data, security, audio/visual and printing
equipment and furniture systems) and otherwise readying the Premises to Tenant’s
use and occupancy.
(c)    CONDITIONS ON TENANT’S ACCESS. Tenant’s access to the Premises prior to
the Commencement Date shall require that (a) neither Tenant nor its contractors
shall unreasonably interfere with or delay the work to be performed by Landlord,
(b) Tenant uses contractors and workers reasonably compatible with the
contractors and workers engaged by Landlord, (c) prior to any such work, Tenant
delivers to Landlord a certificate of insurance for each of Tenant’s contractors
evidencing reasonably adequate insurance coverage naming Landlord and Landlord’s
agent as additional insureds, and (d) notwithstanding anything to the contrary
herein, such work, or the failure to complete such work, shall not delay the
Commencement Date. Landlord and Tenant agree to work together in harmony during
any periods of joint access to the Premises.
9.    INSTALLATION OF TENANT’S FURNITURE, FIXTURES AND EQUIPMENT. It is
understood that, pursuant to Paragraph 8(b), Tenant will have a one hundred and
twenty (120) day time period after Landlord achieves Substantial Completion to
cause the installation of its furniture, fixtures and equipment in the Premises
but other than installation of Tenant’s furniture, fixtures and equipment in the
Premises, the Premises must otherwise be completed to a level which would allow
legal occupancy of same by Tenant in order for Landlord


39


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




to have met the requirement of “Substantially Completing”. Substantial
Completion shall not be deemed to have been achieved nor shall Tenant’s one
hundred and twenty (120) day period herein commence unless and until all of the
flooring (including all carpeting) has been installed in the Premises. Landlord
shall deliver to Tenant copies of the certificate of occupancy issued by any
authority in connection with such work.
10.     NO SUPERVISION FEES. Notwithstanding anything to the contrary contained
in this Work Letter, Tenant shall not be charged any supervisory and/or
coordination fees with respect to Landlord’s or its agents’ or employees’
involvement with the Landlord’s Work. Tenant acknowledges, however, that some
Landlord’s Work will be completed by Landlord and its agents. In addition,
during the construction of the Landlord’s Work and Tenant’s relocation to the
Demised Premises, Tenant shall not be charged for the use of elevators, hoists,
loading docks or utilities.


11.     INCORPORATION OF LEASE. The provisions contained in this Work Letter are
an integral part of the Lease of which this Work Letter is a part and are
intended to supplement the Lease. The provisions of this Work Letter are
specifically subject to the provisions of the Lease, and in the event of any
conflict between the provisions of the Lease and the provisions of this Work
Letter, the provisions of the Lease shall control. The capitalized terms herein
shall have the same meanings as ascribed thereto in the Lease unless otherwise
expressly provided herein to the contrary.


12. COOPERATION. Throughout the entire process of completing the Landlord’s
Work, each party shall cooperate with the other to provide promptly any
additional information and details and to respond promptly to any requests
reasonably requested by such party regarding the Landlord’s Work and any other
requests of such party. Each party shall consider reasonable alternatives and
solutions to any disputed elements in the Landlord’s Work and act in a timely
manner with reasonable cooperation to provide maximum flexibility in completing
the Landlord’s Work.


13. WARRANTY. Landlord warrants that the Landlord’s Work will be of first
quality and constructed in a good and workmanlike manner and free of all
material faults and defects, that all materials and equipment incorporated in
the Landlord’s Work shall be new, of recent manufacture and of first quality,
and all construction shall be performed in accordance with all applicable legal
requirements. Tenant shall notify Landlord promptly of any defect that shall
come to the attention of Tenant. This warranty shall expire on the first
anniversary of the Commencement Date. On or before the Commencement Date,
Landlord agrees to provide to Tenant a collateral assignment (to the extent any
such warranties are assignable) of the construction warranties obtained by and
benefiting Landlord and relating to construction of the Landlord’s Work.


[Signatures on the following page]


40


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as of the
date first above written.






IEC ELECTRONICS CORP., Tenant




By: /s/ Thomas L. Barbato    
Name:     Thomas L. Barbato            
Its: Senior Vice President and Chief Financial Officer                




1000 SILVER HILL LV LLC, Landlord




By: /s/ Donald J. Lasher    
Name: Donald J. Lasher
Its: Manager








41


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




EXHIBIT “A”
Improvements Plans and Specifications


ex101silverleaseimage3.jpg [ex101silverleaseimage3.jpg]




42


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




EXHIBIT “B”
Outline Specifications


ex101silverleaseimage4.jpg [ex101silverleaseimage4.jpg]


43


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




ex101silverleaseimage5.jpg [ex101silverleaseimage5.jpg]


44


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




ex101silverleaseimage6.jpg [ex101silverleaseimage6.jpg]


45


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




ex101silverleaseimage7.jpg [ex101silverleaseimage7.jpg]


46


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    




ex101silverleaseimage8.jpg [ex101silverleaseimage8.jpg]


47


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    






EXHIBIT “B-1”
Floor Plan


ex101silverleaseimage9.jpg [ex101silverleaseimage9.jpg]


48


Doc #02-572903.1
    



--------------------------------------------------------------------------------

    








EXHIBIT “E”
Tenant Improvements




•    Generator/transfer switch
•    Air compressor
•    Humidification
•    Compressed Air System
•    Specialized Vacuum System
•    Nitrogen system including tanks
•    Exhaust fans and ductwork
•    Clean room construction, if needed
•    Security and Access Control & video surveillance
•    Additional electrical distribution throughout the facility
•    Manufacturing wire raceway rack, switches and feeders, IT path, grounding,
power distribution
•    IT cabling & associated hardware for data center
•    PA / paging system
•    Voice and data network drops
•    Office & conference room AV hookups, hardware and other amenities
•    Signage
•    Furniture and Fixtures









































49


Doc #02-572903.1
    

